SECURED PROMISSORY NOTE PRINCIPAL AMOUNT: $500,000.00 INTEREST RATE: 10.00% BORROWER: ETHOS ENVIRONMENTAL, INC. LENDER: NEWPORT INVESTMENT GROUP LTD. DUE DATE: ON OR BEFORE OCTOBER 1, 2009 PAYMENT: $50,000 WITHIN 30 DAYS FROM THE DATE OF EXECUTION HEREOF AND THE BALANCE DUE PLUS ANY ACCRUED INTEREST TO BE PAID IN FULL ON OR BEFORE THE DUE DATE THIS NOTE IS ISSUED IN CONNECTION WITH, AND SHALL SUPERSEDE AND REPLACE IN ITS ENTIRETY, THAT CERTAIN PROMISSORY NOTE ASSUMED BY ETHOS ENVIRONMENTAL, INC. ISSUED IN FAVOR OF NEWPORT INVESTMENT GROUP LTD. (THE “ASSUMED NOTE”) AND THIS NOTE SHALL RENDER NULL AND VOID THAT CERTAIN SECURITY AGREEMENT ISSUED IN CONNECTION WITH THE ASSUMED NOTE. 1.Principal Repayment.For value received, Borrower hereby promises to pay to Lender the principal amount of $50,000 with 10% simple interest thereon. 2.Payment Terms.
